Citation Nr: 0101385	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran had service from April 1958 to April 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  The RO has characterized the issue as set forth on 
the title page, and the Board has continued the 
characterization, although, as pointed out below, it is not 
clear that this is the proper legal basis.  In view of the 
need for other development, this matter can be clarified as 
part of the remand development.

Entitlement to service connection for arthritis was denied by 
an August 1979 rating decision.  It was denied on the basis 
that arthritis was not shown.  Several other determinations 
were made in that rating action.  It is not clear from the 
claims folder that the appellant was notified of the denial 
of service connection for arthritis.  If so, he did not file 
a timely disagreement therewith, and this is the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
If he was not notified, the claim has remained open and the 
issue should be phrased as service connection for arthritis, 
and considered on a de novo basis.

A hearing was held in October 2000, before the undersigned 
Board Member, sitting in Washington, DC.  The undersigned had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A 
transcript of the hearing testimony is on file.

Initially, it is noted that while the statement of the case 
cited to 38 C.F.R. § 3.156, which provides the appropriate 
legal basis for determining if there is new and material 
evidence, the decision is done in terms of "reasonable 
possibility" of a change in outcome, which is the standard 
has been overturned.  If it is determined that the issue is 
whether there is new and material evidence, the proper 
standard should be applied prior to the case returning to the 
Board.

Further, in light of a current change in the law, the Board 
finds that an examination and opinion of whether the 
veteran's currently-diagnosed migratory arthralgias and 
myalgias of multiple joints due to rheumatoid arthritis is 
related to his diagnoses of back, shoulders, arms, and 
possible arthritis recorded in service is warranted.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  It has also been indicated that the appellant has 
received a diagnosis of arthritis.  As part of the remand 
development, an attempt to obtain pertinent records will be 
undertaken.

Additionally, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for arthritis not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center, specified by the 
veteran to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current migratory 
arthralgias and myalgias of multiple 
joints due to rheumatoid arthritis.  
Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's 
arthritis.  After reviewing the records 
and examining the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

(a)  What is the nature of the veteran's 
current migratory arthralgias and 
myalgias of multiple joints, and 
rheumatoid arthritis disorder?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's in-service 
diagnoses of back, shoulders, arms, and 
possible arthritis and any current 
arthritic disorder.

(d)  Does the record establish that the 
veteran's currently-diagnosed migratory 
arthralgias and myalgias of multiple 
joints due to rheumatoid arthritis, if 
shown, at least as likely as not was 
incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary). 

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

4.  The RO should then readjudicate the 
claim.  Some consideration should be 
given to the proper issue.  If notice of 
the 1979 rating decision can be located 
and identified, the issue of whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for arthritis should 
be considered.  Consideration of that 
issue should include the appropriate 
legal standard as set out in 38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), and 38 C.F.R. § 3.156 
(2000).  In the alternative, if such 
notice cannot be found to render the 
denial final, the claim should be decided 
on a de novo basis.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


